         Case 3:21-cv-01224-SI     Document 1   Filed 08/17/21    Page 1 of 13




Aaron W. Baker, OSB No. 922220
Email: aaron@awbakerlaw.com
Serena L. Liss, OSB No. 154799
Email: serena@awbakerlaw.com
BAKER LAW PC
One SW Columbia, Suite 1850
Portland, OR 97204
Phone: 503/ 234-8800
Fax: 503/ 525-0650
Attorneys for Plaintiff




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                               PORTLAND DIVISION



                                                    Case No. 3:21-cv-01224
 GREGORY MERCADO,
                                                    COMPLAINT
                            Plaintiff,
                                                    Unlawful Employment Practices
       v.
                                                    (USERRA; ORS 659A.082;
 CARDINAL EMPLOYERS                                 ORS 659A.199; ORS 659A.230;
 ORGANIZATION, INC.; CARDINAL                       ORS 659A.355; ORS 653.641;
 SERVICES, INC.; INTEGRATED 3D                      Wrongful Discharge)
 LLC dba I3D MGF,

                            Defendants.             DEMAND FOR JURY TRIAL



                              Nature of the Action
                                          1.
      Plaintiff brings this action for monetary relief, damages, costs, liquidated
damages, punitive damages, attorney fees and costs, and injunctive relief for

Page 1 – COMPLAINT                                                  BAKER LAW PC
                                                                 ONE SW COLUMBIA ST.
                                                                      SUITE 1850
                                                                  PORTLAND, OR 97204
                                                                  PHONE: (503) 234-8800
         Case 3:21-cv-01224-SI     Document 1     Filed 08/17/21    Page 2 of 13




himself to redress injuries done to him by Defendants or officers, employees or
agents of said Defendants in contravention of his federally protected rights in
violation of the Uniformed Services Employment and Reemployment Rights Act,
and his state protected rights in violation of Oregon anti-discrimination and anti-
retaliation laws including ORS 659A.082, ORS 659A.199, ORS 659A.230, ORS
659A.355, ORS 653.641, and common law wrongful discharge.
                             Jurisdictional Allegations
                                           2.
      The court has jurisdiction over Plaintiff’s federal claims pursuant to
42 U.S.C. § 2000 et seq., 28 U.S.C. §§ 1331, 1343, and supplemental jurisdiction over
Plaintiff’s state claims pursuant to 42 U.S.C. § 1367 as the state claims arise from
the same nucleus of operative facts as the federal claims.
                                          3.
      Venue is proper within the District of Oregon, Portland Division, pursuant to
28 U.S.C. § 1391(b) because all or substantially all the events or omissions giving
rise to the claims arose in this judicial district. Moreover, at all material times
herein Defendant Integrated 3D LLC dba I3D MFG resided in this judicial district.
                            General Factual Allegations
                                           4.
      Defendant Cardinal Employers Organization, Inc. was and is at all times
herein mentioned an Oregon corporation located in Coos Bay, Coos County, Oregon.
                                           5.
      Defendant Cardinal Services, Inc. was and is at all times herein mentioned
an Oregon corporation located in Coos Bay, Coos County, Oregon.
                                           6.
      Defendant Integrated 3D LLC dba I3D MFG (hereinafter “Defendant I3D”)
was and is at all times herein mentioned an Oregon limited liability corporation. At
all material times herein, Defendant I3D’s principal place of business is in The
Dalles, Wasco County, Oregon.
Page 2 – COMPLAINT                                                    BAKER LAW PC
                                                                   ONE SW COLUMBIA ST.
                                                                        SUITE 1850
                                                                    PORTLAND, OR 97204
                                                                    PHONE: (503) 234-8800
            Case 3:21-cv-01224-SI   Document 1     Filed 08/17/21    Page 3 of 13




                                             7.
      Plaintiff was a resident of Oregon at all material times herein.
                                             8.
      At all material times herein, Plaintiff was supervised by Defendants’
employees or agents, and Plaintiff relied on the actual or apparent authority of
Defendants’ employees, supervisors, and management for Defendants. Cardinal
Employers Organization, Inc. and Cardinal Services, Inc. (hereinafter collectively
“Cardinal Defendants”) provided human resources services to Defendant I3D at all
material times, including assisting Defendant I3D in its unlawful employment
practices directed at Plaintiff. Moreover, all Defendants operated as an integrated
enterprise and/or joint employers with respect to Plaintiff.
                                         9.
      Defendants discriminated against Plaintiff by engaging in and/or allowing a
continuing course of conduct, including but not limited to, discriminating against
Plaintiff based on his membership and duties in the military, and retaliated against
Plaintiff for inquiring about wages, reporting criminal activity, for reporting and/or
opposing unlawful employment practices, and for using protected sick leave.
                                             10.
      Defendants hired Plaintiff as a Chief Operating Officer/Chief Quality Officer
on or about April 4, 2019 at Defendant I3D’s The Dalles, Oregon facility. Defendant
I3D told Plaintiff prior to being hired that Plaintiff would transfer to Defendant
I3D’s new facility in Redmond, Oregon on or before the facility was to open.
Plaintiff’s start date was April 15, 2019.
                                             11.
      On or about December 8, 2019, Defendant I3D held an event for staff. During
the event, Defendant I3D’s Chief Strategy Officer Chad Cooper groped Plaintiff’s
genitals.
      ///
      ///
Page 3 – COMPLAINT                                                     BAKER LAW PC
                                                                    ONE SW COLUMBIA ST.
                                                                         SUITE 1850
                                                                     PORTLAND, OR 97204
                                                                     PHONE: (503) 234-8800
        Case 3:21-cv-01224-SI     Document 1     Filed 08/17/21    Page 4 of 13




                                           12.
      In or about mid-December of 2019, Plaintiff took leave for military orders.
When he informed Madrigal of his need for leave, she responded “well, I can’t say
no” in a tone that led Plaintiff to believe Madrigal was irritated that he needed to
take leave for military orders. After Plaintiff returned from leave, Defendant I3D
shut him out of executive meetings and Plaintiff felt the work environment had
become hostile.
                                           13.
      In or about February of 2020, Plaintiff saw “stranzinigger” written on a box
at Defendant I3D’s The Dalles facility. Plaintiff understood that the facility in The
Dalles employed an engineer with the last name of Stranz. Plaintiff believed some
employee wrote the word “nigger” on the box. On occasion, Plaintiff had previously
heard employees speak ill of Mr. Stranz.
                                           14.
      Plaintiff reported to Defendant I3D that he had found a box containing the
written racial slur. Defendant I3D’s executives chose to require employees to
complete a group training and to destroy the box. Plaintiff opposed the destruction
of the box as he felt destroying the box would destroy evidence of a crime. Plaintiff
told Defendant I3D he thought Defendant I3D should file a police report. John
Eskew, Defendant I3D’s Chief Financial Officer (“CFO”) and acting Human
Resources representative, responded that law enforcement should not get involved.
                                           15.
      In April of 2020, and shortly after being approved for a Paycheck Protection
Program (“PPP”) loan, Defendants demoted Plaintiff to Quality and Operational
Excellence (“QOE”) Leader and decreased his pay by fifteen percent. Plaintiff had a
reasonable belief that reducing his pay after being approved for the PPP loan was a
violation of law, rule, or regulation. Defendant I3D’s given reason for demoting
Plaintiff was that Defendant I3D was going to a “titleless” structure. Despite
Defendant I3D’s representation that it was going “titleless,” other executive level
Page 4 – COMPLAINT                                                   BAKER LAW PC
                                                                  ONE SW COLUMBIA ST.
                                                                       SUITE 1850
                                                                   PORTLAND, OR 97204
                                                                   PHONE: (503) 234-8800
            Case 3:21-cv-01224-SI    Document 1     Filed 08/17/21    Page 5 of 13




employees continued using their titles, including but not limited to Erin Madrigal,
Defendant I3D’s Chief Executive Officer (“CEO”), and Eskew. To Plaintiff’s
knowledge, he was the only employee and/or executive whose pay was reduced.
Defendants also hired a new Chief Operating Officer in or about August of 2020.
                                             16.
          On or about June 9, 2020, Plaintiff reported the written racial slur to the
police.
                                             17.
          On or about July 9, 2020, Plaintiff notified the executives of Defendant I3D
that he had military orders in process, and he would need to take leave related to
the orders.
                                             18.
          Plaintiff opposed and/or reported by email to Madrigal that Defendant I3D’s
proposed transfer of parts for firearms which was to occur on or about August 5,
2020 would violate Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”)
rules and/or regulations. Plaintiff told Madrigal that he would not ship the parts in
violation of ATF rules and/or regulations. Madrigal did not respond to Plaintiff’s
email. Plaintiff took steps to ensure the parts would not ship until Defendant I3D
complied with the law.
                                             19.
          Plaintiff felt Madrigal retaliated against Plaintiff by micromanaging, hyper-
scrutinizing, and assigning Plaintiff to mundane tasks outside of his position
description. Moreover, Plaintiff felt the executives began bullying Plaintiff in
various ways.
                                             20.
          On or about July 22, 2020, Plaintiff called the Cardinal Defendants’ HR
department to file a formal discrimination and hostile work environment complaint
against Defendant I3D. Plaintiff stated during his complaint that he believed he
would face retaliation as a “whistleblower.” Plaintiff’s complaints included but were
Page 5 – COMPLAINT                                                      BAKER LAW PC
                                                                     ONE SW COLUMBIA ST.
                                                                          SUITE 1850
                                                                      PORTLAND, OR 97204
                                                                      PHONE: (503) 234-8800
           Case 3:21-cv-01224-SI    Document 1     Filed 08/17/21    Page 6 of 13




not limited to:
      a)       He had been told by another employee that Madrigal said, “We need to
               get rid of him, we just need to figure out how” or words to that effect.
      b)       In April of 2020, when Defendants demoted Plaintiff, their given
               reason was the Defendant I3D was going to a “titleless” company.
               However, Madrigal still used the title CEO.
      c)       Plaintiff complained and/or reported he was being bullied by Madrigal.
      d)       Madrigal singled Plaintiff out during a company-wide meeting, calling
               Plaintiff a “mathematician” in a derogatory manner. Plaintiff felt the
               CEO’s comment gave other employees permission to bully Plaintiff.
      e)       Defendants had promised Plaintiff a pay increase of fifteen percent
               plus moving expenses and/or a bonus to relocate to Defendant I3D’s
               Redmond, Oregon facility. Although he had heard other employees had
               already received offers to relocate, he had not received a similar offer.
      f)       Plaintiff complained an/or reported that Defendant I3D’s practices
               surrounding the shipment of firearm parts did not comply with ATF
               rules and/or regulations.
                                            21.
      That same day, Amanda (last name unknown), the Cardinal Defendants’ HR
representative, returned Plaintiff’s call. Plaintiff described the situation to Amanda,
explaining he felt he was being discriminated against, harassed, and being
subjected to a hostile work environment. Amanda responded that she felt none of
Plaintiff’s concerns fall into the categories of discrimination, harassment, or hostile
work environment.
                                            22.
      On or about August 10, 2020, Plaintiff made another complaint and/or report
to the Cardinal Defendants regarding Defendant I3D. Amanda told Plaintiff she
would send a summary of Plaintiff’s complaints and/or reports to Plaintiff’s personal
email. Plaintiff never received such an email.
Page 6 – COMPLAINT                                                     BAKER LAW PC
                                                                    ONE SW COLUMBIA ST.
                                                                         SUITE 1850
                                                                     PORTLAND, OR 97204
                                                                     PHONE: (503) 234-8800
         Case 3:21-cv-01224-SI     Document 1     Filed 08/17/21    Page 7 of 13




                                           23.
      On or about August 18, 2020, while Plaintiff was out on protected sick leave,
Defendant I3D sent Plaintiff an email notifying him that his last day working for
Defendants would be September 1, 2020. Between August 18 and September 1,
2020, Plaintiff was directed to “work from home, be available to the Company
during normal business hours, and perform the duties the Company assigns to you
on per request basis.” Defendants also directed Plaintiff not to “access, delete, or
transfer company property, files, or information . . . .”
                                           24.
      On or about August 20, 2020, Eskew reached out to the Cardinal Defendants
regarding a “formal hostile workplace complaint made by Greg.” Carmack (first
name unknown), an HR representative with the Cardinal Defendants, told Eskew
that “proper procedure is to let employees know we cannot keep illegal employment
practices confidential.” Carmack also told Eskew about the issues Plaintiff had
reported to the Cardinal Defendants and, explained that based on the Cardinal
Defendants’ understanding, “none of them were considered a hostile workplace or
discriminatory.” Carmack then explained that this practice “protected the client
[Defendant I3D] as they let [Mercado] go for performance and these complaints
were not made known to the client [Defendant I3D].” Eskew agreed that keeping
these complaints from Defendant I3D was “a good best practice.”
                                First Claim for Relief
                   38 U.S.C. § 4311 – USERRA Discrimination
                                   (All Defendants)
                                           25.
      Plaintiff realleges paragraphs 1 through 24.
                                           26.
      Defendants discriminated against Plaintiff in the terms and conditions of his
employment, including but not limited to demoting Plaintiff, reducing his pay, and
terminating Plaintiff’s employment in motivating part due to Plaintiff’s
Page 7 – COMPLAINT                                                    BAKER LAW PC
                                                                   ONE SW COLUMBIA ST.
                                                                        SUITE 1850
                                                                    PORTLAND, OR 97204
                                                                    PHONE: (503) 234-8800
            Case 3:21-cv-01224-SI   Document 1     Filed 08/17/21    Page 8 of 13




membership, performance of service, and/or obligation for service in the uniformed
services.
                                            27.
       As a result of the discrimination by Defendant, Plaintiff has incurred
economic damages including lost wages, loss of increased pay, loss of future income,
loss of paid time off, loss of or reduction in benefits, loss of prestige, and/or loss of
future job opportunities in an amount to be proven at trial pursuant to
38 U.S.C. § 4323(d)(1)(B). Plaintiff will continue to have lost income and benefits
into the future.
                                            28.
       Defendants’ conduct was willful. Therefore, Defendants should be assessed
liquidated damages in an amount equal to the lost wages and benefits pursuant to
38 U.S.C. § 4323(d)(1)(C).
                                            29.
       Plaintiff is entitled to recover his reasonable attorney fees, expert witness
fees, and other litigation expenses pursuant to 38 U.S.C. § 4323(h).
                                            30.
       Pursuant to 38 U.S.C. § 4323(e), Plaintiff also seeks equitable relief including
an injunction enjoining Defendants from engaging in any employment practice
which constitutes unlawful discrimination and/or retaliation under federal law.
                               Second Claim for Relief
                      ORS 659A.082 – Military Discrimination
                                    (All Defendants)
                                            31.
       Plaintiff realleges paragraphs 1 through 30.
                                            32.
       Defendants discriminated against Plaintiff in the terms and conditions of his
employment, including but not limited to demoting Plaintiff, reducing his pay, and
terminating Plaintiff’s employment in motivating part due to Plaintiff’s service in
Page 8 – COMPLAINT                                                     BAKER LAW PC
                                                                    ONE SW COLUMBIA ST.
                                                                         SUITE 1850
                                                                     PORTLAND, OR 97204
                                                                     PHONE: (503) 234-8800
            Case 3:21-cv-01224-SI   Document 1     Filed 08/17/21    Page 9 of 13




the uniformed services, including Plaintiff’s exercising and/or attempting to exercise
his status.
                                           33.
       As a result of the discrimination by Defendant, Plaintiff has incurred
economic damages including lost wages, loss of increased pay, loss of future income,
loss of paid time off, loss of or reduction in retirement benefits, loss of prestige,
and/or loss of future job opportunities in an amount to be proven at trial. Plaintiff
will continue to have lost income and benefits into the future.
                                          34.
       As a direct and proximate result of Defendants’ conduct, Plaintiff has
suffered and will continue to suffer mental stress, humiliation, inconvenience, and
loss of enjoyment of life all to his non-pecuniary loss in an amount to be determined
at trial.
                                          35.
       Defendants’ conduct was willful, malicious and/or done with reckless
indifference to Plaintiff’s state protected rights. Defendants should be assessed
punitive damages in an amount to be determined at trial.
                                           36.
       Plaintiff is entitled to recover his reasonable attorney fees, expert fees, costs,
and disbursements pursuant to ORS 659A.885 and ORS 20.107.
                                Third Claim for Relief
                     ORS 659A.199 – Whistleblower Retaliation
                                    (All Defendants)
                                           37.
       Plaintiff realleges paragraphs 1 through 36.
                                           38.
       Defendants retaliated against Plaintiff in the terms and conditions of his
employment in substantial part for opposing and/or reporting in good faith what
Plaintiff believed to be violations of federal and/or state laws, rules, or regulations.
Page 9 – COMPLAINT                                                     BAKER LAW PC
                                                                    ONE SW COLUMBIA ST.
                                                                         SUITE 1850
                                                                     PORTLAND, OR 97204
                                                                     PHONE: (503) 234-8800
        Case 3:21-cv-01224-SI    Document 1    Filed 08/17/21    Page 10 of 13




                                         39.
      Plaintiff realleges his damages as stated in Paragraphs 33 through 36 above.
                              Fourth Claim for Relief
                   ORS 659A.355 – Wage Inquiry Retaliation
                                 (All Defendants)
                                         40.
      Plaintiff realleges paragraphs 1 through 39.
                                         41.
      Prior to his termination, Plaintiff inquired about, discussed, and/or disclosed
his wages with Defendants and/or their employees.
                                         42.
      A substantial factor in Defendants’ decision to terminate Plaintiff’s
employment was that Plaintiff engaged in protective activities alleged herein.
                                         43.
      Plaintiff realleges his damages as stated in Paragraphs 33 through 36 above.
                               Fifth Claim for Relief
  ORS 659A.230 – Discrimination for Initiating and/or Aiding in Criminal
                                    Proceeding
                                 (All Defendants)
                                         44.
      Plaintiff realleges paragraphs 1 through 43.
                                         45.
      Defendants retaliated against Plaintiff in the terms and conditions of his
employment, including but not limited to demoting Plaintiff, reducing his pay, and
terminating Plaintiff’s employment in substantial part for Plaintiff’s good faith
reporting of criminal activity by any person and/or his good faith cooperation with
any law enforcement agency.
                                         46.
      Plaintiff realleges his damages as stated in Paragraphs 33 through 36 above.
Page 10 – COMPLAINT                                                BAKER LAW PC
                                                                ONE SW COLUMBIA ST.
                                                                     SUITE 1850
                                                                 PORTLAND, OR 97204
                                                                 PHONE: (503) 234-8800
        Case 3:21-cv-01224-SI      Document 1     Filed 08/17/21    Page 11 of 13




                                Sixth Claim for Relief

                       ORS 653.641 – Sick Leave Retaliation

                                   (All Defendants)

                                           47.

      Plaintiff re-alleges paragraphs 1 through 46.

                                           48.

      Defendants retaliated against Plaintiff with respect to the terms and

conditions of his employment in violation of ORS 653.641 by terminating Plaintiff’s

employment in substantial part for invoking his need for, utilizing and/or

attempting to utilize leave that was protected sick leave under Oregon law.

                                           49.

      As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered and will suffer economic damage in an amount to be proven at trial,

including but not limited to damages for loss of employment, lost wages, loss of

increased pay, loss of future income, loss of paid time off, loss of or reduction in

retirement benefits, loss of fringe benefits, loss of prestige, and/or loss of future job

opportunities.

                                           50.

      Pursuant to ORS 659A.885, Plaintiff is entitled to recover his reasonable

attorney fees, expert fees, costs, and disbursements.

                                           51.

      Defendants’ conduct was willful, malicious and/or done with reckless

indifference to Plaintiff’s state protected rights. Defendants should be assessed

punitive damages in an amount to be determined at trial.

                                           52.

      Plaintiff also seeks equitable relief including an injunction enjoining

Page 11 – COMPLAINT                                                   BAKER LAW PC
                                                                   ONE SW COLUMBIA ST.
                                                                        SUITE 1850
                                                                    PORTLAND, OR 97204
                                                                    PHONE: (503) 234-8800
        Case 3:21-cv-01224-SI     Document 1     Filed 08/17/21    Page 12 of 13




Defendants from engaging in any employment practice with constitutes unlawful

discrimination and/or retaliation under Oregon law.

                              Seventh Claim for Relief

                                 Wrongful Discharge

                                   (All Defendants)

                                           53.

      Plaintiff re-alleges paragraphs 1 through 52.

                                           54.

      At all material times, the public policy of Oregon prohibits an employer from

retaliating against an employee for invoking his need for, utilizing and/or

attempting to utilize leave that was protected sick leave under Oregon law. This

public policy is embodied in common law, statutes, and regulations of the State of

Oregon and the United States protecting the public and employees including but

not limited to ORS 653.641 and Yeager v. Providence Health System Oregon, 195 Or.

App. 134 (2004).

                                           55.

      Defendants, through their agents and/or employees, violated the above public

policies by retaliating against Plaintiff for inquiring about and/or invoking his

rights and/or utilizing and/or attempting to utilize protected sick time. The

discharge was unlawful and in violation of the public policy of the State of Oregon.

                                           56.

      Defendants’ discharge of Plaintiff was in retaliation for Plaintiff’s pursuit and

exercise of Plaintiff’s rights related to Plaintiff’s role as an employee, which are of

important public interest.

                                           57.

      Plaintiff realleges his damages as stated in paragraphs 33 through 36 above.

Page 12 – COMPLAINT                                                  BAKER LAW PC
                                                                  ONE SW COLUMBIA ST.
                                                                       SUITE 1850
                                                                   PORTLAND, OR 97204
                                                                   PHONE: (503) 234-8800
      Case 3:21-cv-01224-SI    Document 1      Filed 08/17/21    Page 13 of 13




                               Prayer for Relief
     WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
1.   For permanent injunctive relief enjoining Defendants, their officers,
     employees and agents from engaging in any harassment or discrimination or
     for retaliating against any employee opposing unlawful employment
     practices;
2.   Economic damages and future losses to be determined at trial;
3.   Non-economic damages to be determined at trial;
4.   Liquidated damages in an amount to be determined at trial;
5.   Punitive damages in an amount to be determined at trial;
6.   Reasonable costs and attorney fees; and
7.   For such other and further relief as the Court may deem just and equitable.


     DATED this 17th day of August, 2021.


                                         BAKER LAW PC


                                          s/ Serena L. Liss
                                         Aaron W. Baker OSB No. 922220
                                         Serena L. Liss OSB No. 154799
                                         Attorneys for Plaintiff




Page 13 – COMPLAINT                                                BAKER LAW PC
                                                                ONE SW COLUMBIA ST.
                                                                     SUITE 1850
                                                                 PORTLAND, OR 97204
                                                                 PHONE: (503) 234-8800
